DETAILED ACTION
The following is a FINAL office action upon examination of the application number 17/250013. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1 and 15 have been amended. 
Claims 6 and 20 have been canceled.
Claims 1-5 an 7-19 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2020/0311790 (Keren).

As per claim 1, Lepine teaches: a system comprising: an article of personal protective equipment (PPE) including at least one sensor configured to generate a stream of PPE data; and ([0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field))
at least one computing device configured to: store, in transaction data stored by a distributed ledger managed by … computing devices, the PPE data; and ([0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0033] Analytics platform 220 includes one or more devices capable of receiving, determining, storing, processing, providing, and/or analyzing nuclear plant information associated with a nuclear plant. For example, analytics platform 220 may include a server or a group of servers. In some implementations, analytics platform 220 may be capable of analyzing the nuclear plant information, generating an analysis result based on analyzing the nuclear plant information, and providing information associated with the analysis result to worker devices 205, equipment 215, or another device (e.g., such that an action is performed, a task is scheduled, a part is ordered, information is provided to worker device 210, or the like)).
receive an indication of a code embodied on the article of PPE, the code representative of authentication data for the article of PPE; ([0066] … equipment 215 may be fitted with a scannable identifier (e.g., a bar code, a quick response (QR) code, a radio frequency identifier (RFID) chip, or the like) in order to facilitate accurate identification of equipment 215 during collection and/or analysis of the nuclear plant information. [0067] …an item of worker information may include information that identifies a worker associated with the item of worker information (e.g., a worker name, a worker identification number, etc.)).
determine, based on the code …whether the article of PPE is authentic; and, execute an action based on the determination
 ([0066] … equipment 215 may be fitted with a scannable identifier (e.g., a bar code, a quick response (QR) code, a radio frequency identifier (RFID) chip, or the like) in order to facilitate accurate identification of equipment 215 during collection and/or analysis of the nuclear plant information. [0067] …an item of worker information may include information that identifies a worker associated with the item of worker information (e.g., a worker name, a worker identification number, etc.)).

Although not explicitly taught by Lepine, Keren teaches: … a distributed ledger managed by a consensus network ([0056] …the deletion or addition of an Online Item (from or to the list of certified Online Items that are eligible to present a valid certification stamp), can be made only if a majority of the nodes of the blockchain agree to such a change or if a “consensus” is reached [0102] … Due to the secured structure of such a blockchain data-set or database, the deletion or addition of an online item (from or to the list of certified online items that are eligible to present a valid Trust Stamp), can be made only if a majority of the nodes of the blockchain agree to such a change or if a “consensus” is reached).
determine, based on a code and transaction data stored by the distributed ledger, whether the [item] is authentic ([0027] … automatically checks and/or analyzes the relevant information, including the web-page URL or the app identifier, and/or compares the information for matches in a Database of genuine providers [0056] …store the data in a database or a dataset or a linked list or other data-structure that utilizes a blockchain or that is implemented as a blockchain. The authenticity and/or the validity of the validation stamp or certification stamp, which may also be implemented as a certificate for an Online Item (e.g., in a similar way to SSL certificates), can then be checked (e.g., independently by a user or by the web browser or by an “app”) by connecting to (or reading from) the blockchain based database or data-set or linked list, and checking whether the Online Item is in the ledger… If the particular Online Item that is being checked, is not within the ledger, then the user will get a warning notice or a notification that the certification stamp is not valid; and vice versa. If the Online Item exists in the ledger, then the user will get an affirmation notice or a notification that the certification stamp is valid. The installation of a valid validation stamp or certification stamp may be possible by utilizing a combination of public keys and private keys [0060] In some embodiments, a Certification Stamp or a Validation Stamp or an Authenticity Stamp may be generated by the system, with regard to a particular Online Item, such as with regard to a particular web-site or web-page or “app”, or even with regard to a particular goods or services that is offered for sale or for consumption through such destination, to indicate to the end-user and/or to his Web browser or to his electronic device (laptop, personal computer, smartphone, tablet, smart-watch, or the like). Optionally, a block-chain based data-set or data-structure may be used in order to store and/or validate an Authenticity Stamp or a Confirmation Stamp that was awarded to a particular Online Item. [0102] The Trust Stamps will be encrypted and stored on the blockchain. Storing the stamps on the blockchain will prevent tampering with the certification data, and will enable browsers and applications that use the systems' SDKs, to verify the authenticity of the stamp presented to the user. The authenticity and the validity of the Trust Stamp can be checked by connecting to the blockchain data-set or database and checking whether the online item is in the ledger. Due to the secured structure of such a blockchain data-set or database, the deletion or addition of an online item (from or to the list of certified online items that are eligible to present a valid Trust Stamp), can be made only if a majority of the nodes of the blockchain agree to such a change or if a “consensus” is reached otherwise based on the particular blockchain protocol being used [0160] … a crypto-wallet identifier of #333444, allegedly being the crypto-wallet of an Authorized-Reseller of Nike company; however, a pre-defined list or white-list or lookup table may provide to the system of the present invention (e.g., by the CFO of Nike company) the list of identifiers of the only crypto-wallets that belong to authorized resellers of Nike products; and the lacking of crypto-wallet identifier #333444 from that white-list is utilized by the system to determine, and to notify the end-user, that this website is most probably a fake website). 
Further, in addition to Lepine, Keren also teaches: execute an action based on the determination ([0027] … automatically checks and/or analyzes the relevant information, including the web-page URL or the app identifier, and/or compares the information for matches in a Database of genuine providers [0056] …store the data in a database or a dataset or a linked list or other data-structure that utilizes a blockchain or that is implemented as a blockchain. The authenticity and/or the validity of the validation stamp or certification stamp, which may also be implemented as a certificate for an Online Item (e.g., in a similar way to SSL certificates), can then be checked (e.g., independently by a user or by the web browser or by an “app”) by connecting to (or reading from) the blockchain based database or data-set or linked list, and checking whether the Online Item is in the ledger… If the particular Online Item that is being checked, is not within the ledger, then the user will get a warning notice or a notification that the certification stamp is not valid [0160] … a crypto-wallet identifier of #333444, allegedly being the crypto-wallet of an Authorized-Reseller of Nike company; however, a pre-defined list or white-list or lookup table may provide to the system of the present invention (e.g., by the CFO of Nike company) the list of identifiers of the only crypto-wallets that belong to authorized resellers of Nike products; and the lacking of crypto-wallet identifier #333444 from that white-list is utilized by the system to determine, and to notify the end-user).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Keren with the motivation of using blockchain to store authentication data (Keren [0007]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Keren to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for authentication of items based on identifier data and blockchain information.
	
	
As per claim 2, Lepine teaches: wherein the PPE data includes at least one of: maintenance data for the article of PPE; inspection data for the article of PPE; a location of the article of PPE; usage of the article of PPE; or a physiological condition of a worker utilizing the article of PPE ([0060] … For example, the worker information may include dosimetry information that identifies a dosage of radiation experienced by the worker, a maximum allowable dosage that the worker may experience, or the like. In some implementations, the dosimetry information may be received (e.g., in real-time, automatically, periodically) from a personal dosimetry device worn by the worker. [0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220. [0032] … sensors, such as an acoustic sensor, a sound sensor, a vibration sensor, a chemical sensor, a current sensor, an electric potential sensor, a magnetic sensor, a flow sensor, a fluid velocity sensor, an ionizing radiation sensor, a subatomic particles sensor, a position sensor, an angle sensor, a displacement sensor, a distance sensor, a speed sensor, an acceleration sensor, an optical sensor, a light sensor, a pressure sensor, a force sensor, a density sensor, a level sensor, a thermal sensor, a heat sensor, a temperature sensor, a proximity sensor, a presence sensor, or the like)

As per claim 3, Lepine teaches: wherein the at least one sensor includes a physiological sensor configured to generate physiological data indicative of one or more physiological characteristics of a worker ([0060] … For example, the worker information may include dosimetry information that identifies a dosage of radiation experienced by the worker, a maximum allowable dosage that the worker may experience, or the like. In some implementations, the dosimetry information may be received (e.g., in real-time, automatically, periodically) from a personal dosimetry device worn by the worker. [0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220.) 

As per claim 4, Lepine teaches: an environmental sensor configured to generate environmental data indicative of one or more characteristics of a work environment, wherein the at least one computing device is further configured to store the environmental data in the transaction data stored by the distributed ledger ([0054] …the nuclear plant information may include operational information associated with equipment 215 in the nuclear plant, worker information associated with one or more workers in the nuclear plant, environmental information collected in or around the nuclear plant [0063] …the nuclear plant information may include environmental information associated with an environmental condition in or near the nuclear plant. For example, the environmental information may include radiation information that describes a level or an amount of radiation in a particular area of the nuclear plant. As another example, the environmental information may include sensor information, such as information provided by a gas sensor that monitors gas levels in a confined space of the nuclear plant, information provided by a temperature sensor that monitors a temperature at a particular location in the nuclear plant [0073] … worker device 210 may determine, collect, read, sense, or the like, the nuclear plant information (e.g., when worker device 210 is equipped with a scanner, a sensor, or the like), and may provide the nuclear plant information to analytics platform 220 [0033] …analytics platform 220 may include a server or a group of servers [0034][0035]).

As per claim 5, Lepine teaches: an article of equipment, wherein the at least one computing device is further configured to store data indicative of the article of equipment in the transaction data stored by the distributed ledger ([0061] …information that identifies the task and/or the associated equipment 215, information that identifies a tool and/or a part needed for the task [0064] …nuclear plant information may include inventory information associated with parts and/or tools for repairing, operating, and/or maintaining the nuclear plant. For example, the inventory information may include information that identifies a part, availability of the part, a status of an order associated with the part, a storage location of the part, or the like. As another example, the inventory information may include information that identifies a tool, availability of the tool, a storage location of the tool, a wait list for the tool, or the like [0033] …analytics platform 220 may include a server or a group of servers [0034][0035]).


As per claim 11, Lepine teaches: wherein the computing device is configured to perform the at least one action by being configured to: determine a condition of the article of PPE at a first time; determine a condition of the article of PPE at a second, different time; determine a difference in the condition of the article of PPE at the first time and the condition of the article of PPE at the second time; and output an indication of the difference ([0080] …Equipment performance analytics may include an analysis associated with performance, operation, and/or a condition of one or more items of equipment 215 in the nuclear plant. For example, equipment performance analytics may include analyzing the nuclear plant information in order to determine whether equipment 215 performance is satisfactory, is degrading, satisfies a threshold, or the like. [0022] …The equipment performance analytics may include an analysis associated with performance, operation, and/or a condition of equipment (e.g., equipment 1 through equipment B) in the nuclear plant. The analytics platform may generate an analysis result, associated with the nuclear plant, based on performing the equipment performance analytics. For example, as shown in FIG. 1B, the analysis result of the equipment performance analytics may include a performance metric that indicates a present level of performance of equipment, a prediction for a future performance of equipment).

As per claim 12, Lepine teaches: wherein the computing device is further configured to: store, in the transaction data stored by the distributed ledger managed by … computing devices, worker data, wherein the worker data includes worker training data; determine, based on the worker data, whether a particular worker has participated in a particular training; and output a notification based on the determination ([0018] The worker information may include information associated with a worker in the nuclear plant, such as dosimetry information related to a radiation dosage experienced by a worker, assigned task information that relates to a task to which a worker is assigned, training information that identifies a level of training of a worker, qualification information that identifies a level of qualification of a worker, or the like. [0062] …the worker information may include training information that identifies a level of training of the worker and/or a training activity (e.g., a video, a class) to be undertaken by the worker. Similarly, and as another example, the worker information may include qualification information that identifies a level of qualification of the worker. In some implementations, the qualification information and/or the training information may be used by analytics platform 220 to determine whether the worker can be assigned a particular task, should be given access to additional training in order to perform the particular task, or the like).

Although not explicitly taught Levine, Keren teaches: … the distributed ledger managed by the consensus network of computing devices ([0056] …the deletion or addition of an Online Item (from or to the list of certified Online Items that are eligible to present a valid certification stamp), can be made only if a majority of the nodes of the blockchain agree to such a change or if a “consensus” is reached [0102] … Due to the secured structure of such a blockchain data-set or database, the deletion or addition of an online item (from or to the list of certified online items that are eligible to present a valid Trust Stamp), can be made only if a majority of the nodes of the blockchain agree to such a change or if a “consensus” is reached).
One of ordinary skill in the art would have recognized that applying the teachings of Keren to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of blockchain technology for data storage.

As per claim 13, Lepine teaches: wherein the at least one computing device includes a memory device that stores at least a portion of the distributed ledger ([0033] Analytics platform 220 includes one or more devices capable of receiving, determining, storing, processing, providing, and/or analyzing nuclear plant information associated with a nuclear plant. For example, analytics platform 220 may include a server or a group of servers. [0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field), and equipment 1 through equipment B (e.g., equipment in the nuclear plant). [0078] …since the nuclear plant information may be stored by analytics platform 220 within cloud computing environment 225 (e.g., rather than each worker device 210 and each item of equipment 215)).

As per claim 14, Lepine teaches: wherein the article of PPE includes the at least one computing device ([0016] As shown in FIG. 1A, the analytics platform receives nuclear plant information from various sources in the nuclear plant, such as worker device 1 through worker device A (e.g., mobile devices carried by the workers in the field) [0030] Worker device 210 includes one or more devices capable sending and/or receiving information associated with a nuclear plant, such as operation information, worker information environmental information, inventory information, security information, or the like. For example, worker device 210 may include a communication and computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, or the like), a laptop computer, a tablet computer, a handheld computer, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, or the like), or a similar type of device. In some implementations, worker device 210 may receive and/or transmit information from and/or to another device of environment 200, such as analytics platform 220).

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2020/0311790 (Keren); in view of US 2018/0336286 (Shah).

As per claim 7, although not explicitly taught by Lepine, Shah teaches: receive second PPE data for the article of PPE; determine, based on the first PPE data stored by the distributed ledger, whether the second PPE data is authentic; and execute an action based on the determination ([0106] The transmitting device 610 may allow transmission of at least one hash file and/or hash blockchain to the blockchain-enabled server 614. The transmitting device 610 may further allow receiving a transaction confirmation and/or identifier from the smart device 616, creating a hash file and/or hash blockchain from the digital data and/or digital content, receiving the hash file and/or hash blockchain and the timestamp from the smart device 616. The processing device 608 may compare the hash file and/or hash blockchain to other verification information for verifying authenticity of a variety of information. [0107] … the blockchain address identifier 624 such that the smart contract 618 is configured to automatically validate a transaction using a special key associated with a user or a transaction.  [0115] The identity authorization device 712 may include other necessary components that are blockchain configured and allow authenticating and/or verifying the computing devices (and associated users) [0019] …The blockchain device may generate a smart contract configured to automatically validate a transaction using a special key over a plurality of computer executable distributed blockchain ledgers such that each of the plurality of computer executable distributed blockchain ledgers may contain a copy of the computer executable data files. The blockchain device may further include a distributed trusted ledgers system that may store the distributed blockchain ledgers over a blockchain integrity network for secured and controlled access by the user through a private key. [0131] … The blockchain security use encryption technology and validation mechanisms for security and integrity verification. The security may be enabled through public and private keys. A public key may define a user's address on the blockchain. The private key may give its owner an access to various digital assets in the network).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Shah with the motivation of maintaining data integrity by validating transactions based on a device identifier (Shah [0106]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Shah to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a device identifier to authenticate a transaction.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2020/0311790 (Keren); in view of WO 2018/167253 (Ruckriemen).

As per claim 8, although not explicitly taught by Lepine, Ruckriemen teaches: wherein the PPE data is indicative of maintenance performed on the article of PPE, wherein the computing device is configured to perform the at least one action by being configured to: determine, based on PPE data stored by the distributed ledger, whether maintenance of the article of PPE is being performed by an authorized entity or according to a pre-defined schedule; and execute an action based on the determination (Page 8 The state data received from the maintenance and / or repair computer system is signed with a private cryptographic key of an asymmetric key pair associated with the maintenance and / or repair computer system. The method further comprises: verifying the signature of the data received from the maintenance and / or repair computer system using a public cryptographic key of the asymmetric key pair associated with the maintenance and / or repair computer system and, in the case of a valid signature, using that of Maintenance and / or repair computer system received data to create the first record. Embodiments may have the advantage that additional data on the state of the device may be provided by the maintenance and / or repair computer system and entered into the blockchain. Page 9 The service plan is primarily used to maintain the functionality and reliability of the device. In addition, compliance with service intervals by authorized repairers or authorized maintenance and / or repair services may be a prerequisite for the manufacturer's warranty. The blockchain thus indicates whether the service plan has been adhered to and / or which measures have been carried out during maintenance by the workshop or the maintenance and / or repair service. Page 9 For example, it can be seen whether maintenance and / or repair work has been carried out by an authorized entity, such as a workshop or maintenance and / or repair service. According to embodiments, the state data received from the maintenance and / or repair computer system includes data about executed maintenance and / or repair actions. According to embodiments, the state data received from the maintenance and / or repair computer system includes at least one device part ID of an exchanged device part. Embodiments may have the advantage that it can be understood which device parts actually comprise a device. For example, in the case of electronic components, this information can be compared with the identifiers of the components that the device computer system detects and stores in the blockchain. This effectively reveals discrepancies and possible manipulations. According to embodiments, the blockchain comprises an entry with the device ID and the public cryptographic key of the asymmetric key pair associated with the device. Embodiments may have the advantage of allowing easy access to the public cryptographic key of the device and efficient verification of the signature of the device's records. Thus, based on the blockchain, the data records of the device can be checked for their authenticity).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Ruckriemen with the motivation of ensuring adherence to a maintenance plan (Ruckriemen [Page 9]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ruckriemen to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of blockchain to facilitate maintenance processes.

As per claim 9, although not explicitly taught by Lepine, Ruckriemen teaches: wherein the PPE data is indicative of inspections performed on the article of PPE, wherein the computing device is configured to perform the at least one action by being configured to: determine, based on PPE data stored by the distributed ledger, whether inspections of the article of PPE are being performed by an authorized entity or according to a pre-defined schedule; and execute an action based on the determination  (Page 8 The state data received from the maintenance and / or repair computer system is signed with a private cryptographic key of an asymmetric key pair associated with the maintenance and / or repair computer system. The method further comprises: verifying the signature of the data received from the maintenance and / or repair computer system using a public cryptographic key of the asymmetric key pair associated with the maintenance and / or repair computer system and, in the case of a valid signature, using that of Maintenance and / or repair computer system received data to create the first record. Embodiments may have the advantage that additional data on the state of the device may be provided by the maintenance and / or repair computer system and entered into the blockchain. Page 9 The service plan is primarily used to maintain the functionality and reliability of the device. In addition, compliance with service intervals by authorized repairers or authorized maintenance and / or repair services may be a prerequisite for the manufacturer's warranty. The blockchain thus indicates whether the service plan has been adhered to and / or which measures have been carried out during maintenance by the workshop or the maintenance and / or repair service. Page 9 For example, it can be seen whether maintenance and / or repair work has been carried out by an authorized entity, such as a workshop or maintenance and / or repair service. According to embodiments, the state data received from the maintenance and / or repair computer system includes data about executed maintenance and / or repair actions. According to embodiments, the state data received from the maintenance and / or repair computer system includes at least one device part ID of an exchanged device part. Embodiments may have the advantage that it can be understood which device parts actually comprise a device. For example, in the case of electronic components, this information can be compared with the identifiers of the components that the device computer system detects and stores in the blockchain. This effectively reveals discrepancies and possible manipulations. According to embodiments, the blockchain comprises an entry with the device ID and the public cryptographic key of the asymmetric key pair associated with the device. Embodiments may have the advantage of allowing easy access to the public cryptographic key of the device and efficient verification of the signature of the device's records. Thus, based on the blockchain, the data records of the device can be checked for their authenticity).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Ruckriemen with the motivation of ensuring adherence to a maintenance plan (Ruckriemen [Page 9]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ruckriemen to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of blockchain to facilitate maintenance processes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117064 (Lepine); in view of US 2020/0311790 (Keren); in view of WO 2017/194976 (Holloway).

As per claim 10, although not explicitly taught by Holloway: wherein the distributed ledger is a first distributed ledger managed by a first type of consensus network, wherein the computing device is configured to perform the at least one action by being configured to: receive second PPE data for the article of PPE from a second distributed ledger managed by a second type of consensus network; determine whether the first PPE data is authentic based on the second PPE data; and execute an action based on the determination ([Abstract] A computer-implemented method for processing an asset within a supply chain, the method comprises: providing a first distributed ledger, the first distributed ledger being maintained by nodes within a first distributed consensus network; providing a second distributed ledger, the second distributed ledger being maintained by nodes within a second distributed consensus network; creating the asset by a first entity of the supply chain, the first entity being associated with at least one node within the first distributed consensus network, and providing a digital certificate uniquely associated with the asset for authentication of the asset; creating a first transaction record in the first distributed ledger, the first transaction record representing a transfer of the asset and its associated digital certificate from the first entity to a second entity of the supply chain, the second entity being associated with at least one node within the first distributed consensus network; and creating a second transaction record in the second distributed ledger, the second transaction record representing a transfer of the asset and its associated digital certificate from the second entity to a third entity of the supply chain, the third entity being associated with at least one node within the second distributed consensus network. Page 5 Since the sidechains are separate to the parent chain, the present invention enables the privacy of the first distributed consensus network so that consumers in the public blockchain for example only have access to selected data associated with assets (to verify authenticity of an asset for example)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Lepine with the aforementioned teachings of Holloway with the motivation of maintain privacy in a public blockchain (Holloway [Page 5]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Holloway to the system of Lepine would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of multiple blockchains for the storage of data.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed limitations.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above now also relying on US 2020/0311790 (Keren).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0081799 (Urh) – discloses the authentication of users using certificates and a blockchain network ([0002]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683